Title: Cash Accounts, April 1770
From: Washington, George
To: 



[April 1770]



Cash


Apl 12—
To Willm Gardner weavg 13 Yds Cloth @ 1/3
£ 0.16. 3


13—
To Andw Robinson for wheat &ca
0.10. 0


27—
 To G. ⟨Sl⟩ackum for 20 Bls of Salt @ 2/6––£2.10.0 13 M Herrings @ 3/—1.19.255 White fish 10/—1.5.6 5 lbs. Bacon .3.4
5.17.10


28—
To Cash for 3 M Herrings
0.10. 0



To Mr Richd Watts Weaving
0.16. 0


Contra


Aprl 6—
By Mr Harrison for his opinion
0.12. 0



By Postage of a Letter
0. 0. 7 1/2


7—
By Andw Robinson in part for work
2. 0. 0



By Edwd Williams
3.12.10



By Joseph Gourt
3. 0. 0


10—
By Expences at Cameron
0. 1. 3



By James Connel
3. 0. 0


13—
By Andrew Robinson pr Acct
4.10. 0



16—
By Jonathan Palmer
4. 0. 0



By Augs. Darrell for Acct of Mrs S. Johnston
8. 5. 0


18—
By Mr Christian Entrance for P[atsy] Custis and Milly Posey
2. 0. 0



By 175 Bushl Oyster shells @ 18/ Mill
1.11. 6


20—
By Willm Gardner for a Copper Kettle
5. 6. 0


26—
By Captn Posey pr Acct
11.16. 4


27—
 By G. Slackum for 1257 ⟨feet⟩ Inch & ¼ P[lan]k @ 6/8—£4.3.9 Ditto 3696 Inch Do 6/—11.1.9
15. 5. 6



By Cash gave away
0. 5. 0


29—
By William Skilling
0. 6. 0


